DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein per Applicant’s 08/20/2021 filing with the Office.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. methods of organizing human activity and mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-14 are to a method (process), claims 15-19 are to a medium (manufacture), and claim 20 is to a device (machine).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of . methods of organizing human activity and mental processes. Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).  Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A computer-implemented method for selecting trip access points, the method comprising: 
receiving, by a transportation management system from a client device, information associated with requesting a trip, the client device located at a geographic position; 
identifying, based on the geographic position, a grid cell of a plurality of grids cells included in a geographic grid representing a spatial index of historical trip data; 
determining a defect score for the grid cell indicating a likelihood of defects occurring for trips using trip access points within the grid cell, the defect score determined based on one or more trip metrics corresponding to the historical trip data associated with the grid cell; 
selecting, based on the defect score, a trip access point from a set of candidate trip access points for the trip; and 
providing information describing the trip to the client device, the provided information including the selected trip access point.

The claimed invention is directed to a method for selecting a trip access point, where the trip access point is understood to mean a pick-up or drop-off location, see Spec. [18].  The claims are direct the human driver to a suitable location for either a pick-up or drop-off that is to say determining and providing instructions for the management of the personal behavior of the driver via the client device.
Simultaneously, the claims are found to be direct towards mental processes.  Where the steps of identifying, determining, and selecting are manual steps that a user (i.e. dispatcher) could make using the his mind or with the aid of a computer as a tool.  The Office finds that but for the recitation of the generic computer processor is not integrated in a manner that would remove it from the realm of abstraction.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The steps of “receiving” and “providing” are found to be insignificant extra solution activities – pre/post-solution activity.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when the limitations are considered individually and as part of the ordered combination.  As explained above the additional elements of the claim are found to be insignificant extra solution activity that cannot transform the abstract idea in to patent eligible subject matter.
Further the Office finds the computing components of the transportation management system and client device to be well-understood, routine, conventional in the art.  Where Specification figures 1-2 and 10 depicts the claimed system.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 9, 11, 12, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Eyler et al (US 2019/0017839 A1). In view of Davidich et al (US 2019/0084600 A1)
Claims 1, 15, and 20 
Eyler teaches a computer-implemented method for selecting trip access points, (Eyler [5] “the systems and methods described herein collect, compile, and analyze information from past “rides” taken by passengers of a transportation system (a transportation network or rideshare system) to build a database of historical ride information. Based on the historical ride information, the disclosed systems are able to, for example, identify an ideal pickup location for a waiting passenger”) the method comprising: 
receiving, by a transportation management system from a client device, information associated with requesting a trip, the client device located at a geographic position (Eyler [23] “augmented reality transportation system receives a ride request from a passenger. In addition, the augmented reality transportation system receives location information (e.g., GPS coordinates received from a passenger client device) representing the passenger's location, a requested pickup location, and/or a requested destination for a ride being requested by the passenger.”); 
determining a defect score for the grid cell indicating a likelihood of defects occurring for trips using trip access points within the grid cell, the defect score determined based on one or more trip metrics corresponding to the historical trip data associated with the grid cell (Eyler [26] “the augmented reality transportation system identifies multiple potential pickup locations and then calculates a score for each potential pickup location . . . the augmented reality transportation system selects a different (e.g., the next in line in the ranking or that has the next best/highest score) potential pickup location.” and [99] “the augmented reality transportation system 106 scores various locations based on factors such as passenger ratings, passenger waiting time, proximity to the passenger, etc., to score pickup and/or drop-off locations . . . system 106 may weight each factor based on passenger input indicating passenger preferences for each factor and/or based on historical information relating to previous passenger preferences” – where the office finds rating, wating time, etc to be akin to the claimed trip metrics.  Also see [100-101]); 
selecting, based on the defect score, a trip access point from a set of candidate trip access points for the trip (Eyler [99] “the augmented reality transportation system 106 may score each possible pickup location to identify an ideal pickup location with the highest score. Likewise, the augmented reality transportation system 106 may score drop-off locations in a similar way.” Also see [111]); and 
providing information describing the trip to the client device, the provided information including the selected trip access point (Eyler [5] “After identifying the ideal pickup location, the disclosed systems provide an AR experience to the waiting passenger by providing an AR element representing the ideal pickup location within the passenger's view of the real world” and [30] “augmented reality transportation system, upon determining the maneuvers to guide the passenger to the ideal pickup location, generates an augmented reality element for each maneuver. For example, the augmented reality transportation system provides coordinates and/or dimensions to place arrows or other maneuver markers as an overlay of the real-world view as seen by the passenger by way of the augmented reality device”).
Eyler further teaches “the client system 1206 may use virtual three-dimensional rendering technology such as three-dimensional spatial mapping to provide a live direct or indirect view of a physical, real-world environment and to augment or supplement the elements/objects of the real-world environment by computer-generated sensory input such as sound, video, graphics, and/or GPS data” and [69] “set dimensions (e.g., set by the augmented reality transportation system 106). To illustrate, the augmented reality transportation system 106 may designate (e.g., mark) the drop-off location with a 6-foot-by-6-foot-by-6-foot cube placed at a specific latitude and longitude.” (Eyler [226]) but Eyler does not expressly teach the following claimed limitation that is taught by Davidich in the analogous art of map matched trajectories.
identifying, based on the geographic position, a grid cell of a plurality of grids cells included in a geographic grid representing a spatial index of historical trip data (Davidich [16] “the determination may be performed for one position/location of the mobile unit or for several locations”, [19] “cellular automaton model uses a hexagonal grid due to its two additional natural directions of movement. This is advantageous especially in comparison to a square grid.”, [41] “determination of the delay and/or the total delay is based on historic data as input for the spatial discreet dynamical model”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Eyler the identifying, based on the geographic position, a grid cell of a plurality of grids cells included in a geographic grid representing a spatial index of historical trip data as taught by Davidich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	-With respect to the other independent claim 15 to a non-transitory computer-readable storage medium (Eyler [205] “one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices”) that recites sustainably the same limitations that are rejected above and therefore is rejected for the same reasoning given above. 
With respect to the other independent claim 20  to a computing device comprising: a processor; and a non-transitory computer-readable storage medium storing computer-executable instructions that, in response to executing, cause the processor to perform operations (Eyler [205] “a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions”) that recites sustainably the same limitations that are rejected above and therefore is rejected for the same reasoning given above.

Claims 3 and 17
Eyler in view of Davidich teaches all the limitations of the method of claim 1, wherein the one or more trip metrics include at least one of a trip cancellation rate corresponding to the grid cell, a trip request rate corresponding to the grid cell, a trip access point distance error corresponding to the grid cell, or a completed trip count for the grid cell (Eyler [31], [94], and [188], where the claim is made in the alternative only one element needs to present in the art.).
With respect to the other independent claim 17 that recites sustainably the same limitations that are rejected above and therefore is rejected for the same reasoning given above.

Claim 4 
Eyler in view of Davidich teaches all the limitations of the method of claim 1, wherein the defect score is determined from a nonlinear combination of the trip metrics (Eyler [92] and [99]).

Claims 5 and 18
Eyler in view of Davidich teaches all the limitations of the method of claim 1, wherein determining the defect score comprises: 
training a defect score model to determine defect scores for grid cells using the spatial index of historical trip data (Eyler [98] and [226-227]); and 
determining the defect score by inputting the one or more trip metrics of the grid cell to the defect score model (Eyler [92-93]).
With respect to the other independent claim 18 that recites sustainably the same limitations that are rejected above and therefore is rejected for the same reasoning given above.

Claims 6 and 19
Eyler in view of Davidich teaches all the limitations of the method of claim 1, further comprising: 
generating the geographic grid providing the spatial index of the trip data (Eyler [226-227]), the generating comprising: 
receiving trip data associated with a plurality of trips facilitated by the transportation management system during a time period (Eyler[192-194]); and 
associating the received trip data with corresponding grid cells of the plurality of grid cells at a plurality of resolutions of the geographic grid (Eyler [44], [49], and [67-69]).
With respect to the other independent claim 19 that recites sustainably the same limitations that are rejected above and therefore is rejected for the same reasoning given above.

Claim 8 
Eyler in view of Davidich teaches all the limitations of the method of claim 1, wherein the selecting comprises: 
identifying an additional grid cell of the plurality of grids cells corresponding to the geographic position and including an additional trip access point (Eyler [67] and [94] where pickup is the equivalent of the claimed trip access point); 
determining an additional defect score for the additional grid cell indicating a defect rate for transportation occurring within the additional grid cell (Eyler [26] and [99]); 
ranking the trip access point and the additional trip access point based at least in part on the defect score and the additional defect score (Eyler [26] and [96]); and 
selecting the trip access point based on the ranking (Eyler [109-111]).

Claim 9 
Eyler in view of Davidich teaches all the limitations of the method of claim 8, wherein ranking the trip access point and the additional trip access point comprises: 
determining a first access point defect score for the trip access point based on at least the defect score of the grid cell (Eyler [26] and [99]); 
determining a second access point defect score for the additional trip access point using at least the additional defect score for the additional cell (Eyler [44-45] and [99]); and 
ranking the trip access point and the additional trip access point based on the first and second access point defect scores (Eyler [99]). 

Claim 11 
Eyler in view of Davidich teaches all the limitations of the method of claim 1, wherein the provided information identifies the selected trip access point as a recommended pick-up location (Eyler [21]).

Claim 12 
Eyler in view of Davidich teaches all the limitations of the method of claim 1, wherein the provided information includes the defect score for the grid cell for display by the client device on an interface including the selected trip access point with an indication of the defect score (Eyler fig. 5-6, [96], and [111]).

Claim 14 
Eyler in view of Davidich teaches all the limitations of the method of claim 1, Eyler does not teach, but Davidich does teach wherein the grid cells of the plurality of grid cells are hexagonal (Davidich [19] and [97]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Eyler the grid cells of the plurality of grid cells are hexagonal as taught by Davidich  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Eyler et al (US 2019/0017839 A1) in view of Davidich et al (US 2019/0084600 A1) as applied above and in further view of Groden et al (US 2019/0033862)

Claims 2 and 16
Eyler in view of Davidich teaches all the limitations of the method of claim 1, neither Eyler nor Davidich  teaches the following limitations that are taught by Groden in the analogous art of vehicle control further comprising: 
responsive to the defect score being below a defect score threshold, requesting, from the client device, user input describing one or more environmental characteristics of the geographic position (Groden [102] and [134]); 
receiving, from the client device, information describing one or more environmental characteristics of the geographic position (Groden [42] and [134]]); and 
updating the spatial index of historical ride data based on the received information describing the one or more environmental characteristics (Groden [42] and [54]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Eyler in view of Davidich the responsive to the defect score being below a defect score threshold, requesting, from the client device, user input describing one or more environmental characteristics of the geographic position; receiving, from the client device, information describing one or more environmental characteristics of the geographic position; and updating the spatial index of historical ride data based on the received information describing the one or more environmental characteristics as taught by Groden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
-	With respect to the other independent claim 16 that recites sustainably the same limitations that are rejected above and therefore is rejected for the same reasoning given above.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Eyler et al (US 2019/0017839 A1) in view of Davidich et al (US 2019/0084600 A1) as applied above and in further view of Agrawala et al (US 2005/0137791 A1)

Claim 7 
Eyler in view of Davidich teaches all the limitations of the method of claim 6, neither Eyler nor Davidich  teaches the following limitations that are taught by Agrawala in the analogous art of visualizing a route map further comprising: 
performing a smoothing operation on trip data associated with a set of grid cells of the plurality of grid cells, the smoothing operation performed over grid cells of the set of grid cells at a low resolution of the plurality of resolutions to grid cells of the set of grid cells at a high resolution of the plurality of resolutions (Agrawala [98]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Eyler in view of Davidich the performing a smoothing operation on trip data associated with a set of grid cells of the plurality of grid cells, the smoothing operation performed over grid cells of the set of grid cells at a low resolution of the plurality of resolutions to grid cells of the set of grid cells at a high resolution of the plurality of resolutions as taught by Agrawala since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 
Eyler in view of Davidich teaches all the limitations of the method of claim 1, neither Eyler nor Davidich  teaches the following limitations that are taught by Agrawala in the analogous art of visualizing a route map wherein determining the defect score comprises: 
determining the one or more trip metrics for the grid cell using smoothed ride data corresponding to the grid cell (Agrawala [14]); 
normalizing the one or more trip metrics for the grid cell (Agrawala [138]); and 
computing the defect score using the one or more normalized trip metrics (Agrawala [139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Eyler in view of Davidich the determining the one or more trip metrics for the grid cell using smoothed ride data corresponding to the grid cell; normalizing the one or more trip metrics for the grid cell; and computing the defect score using the one or more normalized trip metrics as taught by Agrawala since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is  rejected under 35 U.S.C. 102(a)(2) as being anticipated Eyler et al (US 2019/0017839 A1) in view of Davidich et al (US 2019/0084600 A1) as applied above and in further view of Cooper et al (US 20140129154 A1)

Claim 13 
Eyler in view of Davidich teaches all the limitations of the method of claim 1, neither Eyler nor Davidich  teaches the following limitations that are taught by Cooper in an analogous art of vehicle system wherein the defect score is above a defect score threshold, and the provided information includes a notification for display by the client device which includes a warning about the geographic position based on the defect score exceeding the defect score threshold (Cooper [126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Eyler in view of Davidich the defect score is above a defect score threshold, and the provided information includes a notification for display by the client device which includes a warning about the geographic position based on the defect score exceeding the defect score threshold as taught by Cooper since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Albada et al (US 2021/0097559 A1) teaches optimizing a pickup location are provided. A network system receives a request for transportation service from a device of a rider, whereby the request includes a requested pickup location. Based on the requested pickup location, the network system determines one or more candidate pickup locations that optimize for the pickup location. The determining the one or more candidate pickup locations includes determining an actual location of the rider, accessing index scores associated with the actual location, identifying dwell point and hotspot candidates based on corresponding index scores, and selecting one or more dwell point and hotspot candidates as the one or more candidate pickup locations.
Demarchi et al (US 2016/0203422 A1) teaches ] geolocalisation services which gives realtime user position; [0319] itinerary matching with packaged tours; [0320] other data collected from past travels of previous or current users; [0321] preferred companies or point of destination/arrival; [0322] preferred mode of transportation; [0323] slot metrics (frequent historical delays on a given route/schedule); [0324] social network connections (if user logged in with social networks like Facebook or Linkedin, etc.) that are going to travel same or similar trip; [0325] sponsored segments by travel companies; [0326] traffic or weather conditions/forecast.
Hu et al (US 2021/0064616 A1) teaches a storage module 460 may store the data related to a plurality of historical survive requests, the geographic coordinates of a service requester, the set of sample POIs, the preliminary POI recommendation model, the trained POI recommendation model, the at least one recommended pick-up location.
Cai et al (US 2019/0204096 A1) teaches geofences may be established along political boundaries (e.g., city borders), census tracts, neighborhood outlines, using arbitrary grid cells (e.g., an overlay of hexagons on a map), or as a group of grid cells selected based on one or more characteristics of the region corresponding to the cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623